 
 
NON-SOLICITATION AND RIGHT OF FIRST REFUSAL AGREEMENT
 
This Non-Solicitation and Right of First Refusal Agreement (the “Agreement”),
dated as of May 4, 2018 (the “Effective Date”), is made and entered into by and
between Fusion Connect, Inc. (f/k/a Fusion Telecommunications International,
Inc.), a Delaware corporation (“Fusion”), and Lingo Management, LLC, a Georgia
limited liability company (“Lingo”). Fusion and Lingo are sometimes hereinafter
referred to collectively as the “Parties” and individually as a “Party.”
Capitalized terms used in this Agreement and not otherwise defined shall have
the meaning assigned to each such term in the Merger Agreement (as defined
below).
 
WHEREAS, Fusion, Birch Communications Holdings, Inc., a Georgia corporation
(“BCHI”), and Fusion BCHI Acquisition LLC, a Delaware limited liability company,
previously entered into that certain Merger Agreement, dated as of August 25,
2017, as amended (the “Merger Agreement”); and
 
WHEREAS, as a condition to closing the Merger, BCHI was obligated to spin-off
its Consumer/SMB Business to BCHI Holding LLC, in accordance with the Merger
Agreement and as further agreed by the Fusion and BCHI (the “Spin-Off”); and
 
WHEREAS, the Spin-Off was accomplished by BCHI through the formation of Lingo,
the transfer of certain assets (including the stock of certain Subsidiaries of
BCHI) to Lingo and the distribution of the membership interests in Lingo to BCHI
Holding LLC; and
 
WHEREAS, the Parties acknowledge that the execution of this Agreement is a
condition precedent to the closing of the Merger.
 
NOW, THEREFORE, in consideration of the covenants and mutual promises and
agreements contained in this Agreement, and other valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:
 
1.           
Non-Solicitation.
 
a.           For a period of three (3) years from the Effective Date, each Party
agrees that it will not, either directly or indirectly (including through its
Affiliates (which, for purposes of this provision, does not include Fusion and
its Subsidiaries)) or as an agent on behalf of, or in conjunction with any
Person: (A) solicit for employment or in any way induce or attempt to induce to
leave the employ of, or engagement by, the other Party, any individual who is,
on the date of the solicitation or attempted inducement, a director, officer,
employee or consultant to the other Party; or (B) induce or attempt to induce
any Person who is a director, officer, employee or consultant to the other Party
to leave the employ of, or terminate or breach their respective agreements with,
the other Party, or in any other way deliberately interfere with the
relationship between the other Party and any such Person; provided, however,
that no general advertisement or general solicitation of employment not targeted
to the directors, officers, employees or consultants of the other Party shall be
deemed to be a solicitation of such Persons in violation of this Section; and
provided further that the foregoing restrictions shall not apply to the hiring
of employees by a Party from the other Party as contemplated by the terms of the
Transition Services Agreement, date the date hereof, by and between Fusion and
Lingo.
 
 

 
 
b.          In recognition of the various services to be performed by Lingo and
Fusion for each other pursuant to the Transition Services Agreement of even date
herewith, including the sharing of computer systems that include customer
records (the period of time during which such sharing of systems and records
continues being referred to herein as the “Shared Records Period”), each Party
agrees that it will not, either directly or indirectly (including through
Affiliates (provided, that for purposes of this Agreement, Lingo and its
Subsidiaries are not deemed to be Affiliates of Fusion and its Subsidiaries)) or
as an agent on behalf of, or in conjunction with any Person, during the
Specified Period (as defined below), (A) solicit, attempt to solicit, or assist
any other Person in soliciting or attempting to solicit, any customer of the
other Party as of the date hereof or that is subsequently acquired by the other
Party after the date of this Agreement and prior to the end of the Shared
Records Period, or (B) take any action to deliberately interfere with the
relationship between the other Party and any Person who is a lessor, licensor,
customer, supplier, licensee or other business associate or relation of the
other Party. As used hereinabove, Specified Period shall mean the period ending
24 months after the end of the Shared Records Period, but in no event ending
later than the 3rd anniversary of the Effective Date.
 
2.           
Right of First Refusal.
 
a.          Until the sooner to occur of the 3rd anniversary of the Effective
Date, or a Change of Control (defined below) as to Lingo, neither Lingo nor any
of its Subsidiaries shall enter into a binding agreement with any third party
that either owns or is the provider, either directly or indirectly, of
communications services (whether regulated or unregulated) or cloud services, in
each case to business customers (each such Person, a “Third Party”), relating to
an Acquisition without first offering Fusion the opportunity to effect the
Acquisition on the same economic terms as Lingo or its Subsidiary, as the case
may be, is prepared to effect that Acquisition as reflected in a written letter
of intent between Lingo or its Subsidiary, as applicable, and that Third Party.
The offer to Fusion shall remain open for a period of twenty (20) days from
Lingo’s submission of a copy of the offer to Fusion (the “Right of First Refusal
Period”). The offer to Fusion shall set forth substantially all of the material
terms of the proposed Acquisition that would be included in a customary letter
of intent, including, but not limited to, price (including any earnouts our
other contingent consideration), whether payable in cash or securities or other
consideration, and whether the transaction is structured as a tax free
transaction and, such offer shall be accompanied by a copy of any letter of
intent signed by Lingo or its Subsidiary with the Third Party and, if available,
the current draft of proposed agreement for the Acquisition. If, during the
Right of First Refusal Period, Fusion elects to proceed with the Acquisition,
for such election to be effective, it must include a confirmation that such
acquisition is permitted under is credit facilities or that it has obtained an
amendment or waiver in this regard. Upon such an election, Lingo, or its
Subsidiary, as applicable, shall (i) advise the Third Party of Fusion’s
election, (ii) assign any existing letter of intent to Fusion, (iii) provide
Fusion with all applicable contact details for the Third Party and its counsel,
if known, and (iv) forward Fusion any draft acquisition agreement. If, during
the Right of First Refusal Period, Fusion elects not to proceed with the
Acquisition, or fails to timely notify Lingo as to its election, Lingo or its
Subsidiary, as the case may be, may proceed with the Acquisition on terms
substantially consistent with the terms notified to Fusion. In the event that
Lingo or its Subsidiary subsequently negotiate terms that are materially more
beneficial to it than those previously notified to Fusion, Lingo shall be
obligated to reoffer the opportunity to Fusion and the Right of First Refusal
Period shall commence once again. For purposes of this paragraph, the term
“Acquisition” means any transaction in which Lingo or any of its Subsidiaries
will acquire, either directly or indirectly, all or substantially all of the
assets of a Third Party, whether by purchase of assets, shares or other equity
securities, or through a proposed merger or similar transaction with such Third
Party. A “Change of Control” as to Lingo shall be deemed to have occurred should
Holcombe T. Green, Jr. and R. Kirby Godsey no longer own, directly or
indirectly, at least a majority of the equity interests of Lingo.
 
 
2

 
 
b.          In the event that Lingo enters into an Acquisition permitted under
Section 3a, such acquired Third Party (an “Acquired Entity”) shall become
subject to the terms of this Agreement. Neither Lingo nor any of its Affiliates
shall disclose Confidential Information of Fusion or its Subsidiaries to any
Acquired Entity or its officers, directors, employees, managers, agents or
representatives who are not already privy to such Confidential Information
(without being in breach of this Section 3b), or use any such Confidential
Information to compete with Fusion or its Subsidiaries or in a manner that is in
any way detrimental to Fusion or its Subsidiaries. For purposes of this
Agreement “Confidential Information” shall include any financial, technical,
sales, marketing, development, personnel, and other confidential or proprietary
information, records, or data, however recorded or preserved, whether written or
oral, including, without limitation, customer lists, supplier lists, trade
secrets, designs, product formulations, product specifications, and personnel
information. Notwithstanding the foregoing, “Confidential Information” shall not
include information to the extent that the recipient thereof can demonstrate:
(i) was publicly known at the time of disclosure to it, or has become publicly
known through no act of the recipient in breach of this Section 3b, or (ii) was
rightfully received from a third party without a duty of confidentiality.
 
3.            Authority for Judicial Enforcement. The Parties acknowledge and
agree that the covenants of each Party set forth above in paragraphs 1 through 4
are reasonable in geographic and temporal scope and in all other respects, and
(ii) have been made in order to induce Fusion and BCHI to consummate the
transactions contemplated by the Merger Agreement, and that Fusion and BCHI
would not have consummated the transactions contemplated by the Merger
Agreement, but for such covenants. If, at any time of enforcement of the
provisions of paragraphs 1 through 3, a Governmental Entity determines that the
duration, scope or area restrictions stated herein are not enforceable under
applicable Law, the Parties agree that the maximum duration, scope or area (as
applicable) permitted by applicable Law shall be substituted for the duration,
area or scope (as applicable) stated herein and the Governmental Entity shall be
authorized by the Parties to revise the restrictions contained herein to cover
such maximum duration, area or scope.
 
4.            Remedies Upon Breach. It is expressly agreed by the Parties that
monetary damages would be inadequate to compensate a Party for a breach by the
other Party of its covenants and agreements in this Agreement. Accordingly, the
Parties acknowledge and agree that any such violation or threatened violation
will cause irreparable injury to the other and that, in addition to any other
remedies which may be available, such Party shall be entitled to seek injunctive
relief against any threatened breach of this Agreement or the continuation of
any such breach without the necessity of providing actual damages and without
posting any bond or other security, and may seek to specifically enforce the
terms of this Agreement.
 
 
3

 
 
5.           Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier; or (c) on the third (3rd) day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this section:
 
if to Lingo:
 
Lingo Management, LLC
3060 Peachtree Road NW, Suite 1065,
 
Atlanta, GA 30305
Attention: Holcombe T. Green, Jr.
 
if to Fusion:
 
Fusion Connect, Inc. (f/k/a Fusion Telecommunications International, Inc.)
420 Lexington Avenue, Suite 1718
New York, NY 10170
Attention: General Counsel
 
6.           Assignability and Binding Effect. Neither Party may assign or
otherwise transfer any of its rights or obligations under this Agreement.
 
7.           Waivers/Remedies. Failure of either Party to insist upon the strict
compliance by the other Party with any of the terms, covenants or conditions of
this Agreement shall not be construed as a waiver of any subsequent breach. The
election by either Party of any right or remedy contained in this Agreement is
not exclusive of any other rights or remedies at law or in equity other than as
may be limited explicitly in this Agreement.
 
8.           Severability. The provisions of this Agreement are severable. If
any provision of this Agreement is held, by a court of competent jurisdiction,
to be invalid or unenforceable or to conflict with any federal, state or local
law, such portion or portions of this Agreement are hereby declared to be of no
force or effect in such jurisdiction, and this Agreement shall otherwise remain
in full force and effect and be construed as if such portion had not been
included. In the event that any provision of this Agreement is held to be
unenforceable for being unduly broad as written, such provision shall be deemed
amended to narrow its application to the extent necessary to make the provision
enforceable according to applicable law and shall be enforced as amended to the
maximum legal and equitable extent.
 
 
4

 
 
9.           Entire Agreement. This Agreement is the entire agreement between
the Parties with respect to the subject matter hereof and this Agreement
supersedes and replaces any and all prior and contemporaneous agreements,
representations, promises or understandings of any kind between the Parties with
respect thereto. No modification, amendment or waiver of any of the provisions
of this Agreement shall be effective unless in writing and signed by both
Parties.
 
 
10.           Interpretation of Agreement. The Parties acknowledge and agree
that (1) this Agreement and its reduction to final written form are the result
of good faith negotiations between the Parties through their respective counsel;
(ii) said counsel have carefully reviewed and examined this Agreement before
execution by said Parties; and (iii) any statute or rule of construction that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.
 
11.           Governing Law/Waiver of Trial By Jury Venue. This Agreement shall
be governed by, and construed and enforced in accordance with, the laws of the
State of New York without regard to its conflict of law principles. Each Party
hereby voluntarily and irrevocably waives trial by jury in any action or other
proceeding brought in connection with this Agreement.
 
12.           Counterparts/Electronic Signatures. This Agreement may be executed
in one or more counterparts with the same effect as if both Parties had signed
the same document. Each counterpart shall be construed together and shall
constitute one and the same Agreement. Electronic signatures shall have the same
force and effect as originals, for all purposes.
 
13.           Third Party Beneficiaries. None of the provisions of this
Agreement is for the benefit of, or enforceable by, any third-party beneficiary.
 
14.           Further Assurances. The Parties agree to give such further
assurances and to execute such documents as may be necessary to correct, confirm
and effectuate the intent and purpose of this Agreement.
 
15.           Headings. The captions of the paragraphs of this Agreement are for
convenience only and shall not be considered or referenced in resolving
questions of construction or interpretation.
 
[signatures appear on the following page]
 
 
 
5

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
 
FUSION CONNECT, INC.
 
 
By:  /s/ James P. Prenetta, Jr. 
Name: James P. Prenetta, Jr.
Title: Executive Vice President and General Counsel
 
 
LINGO MANAGEMENT, LLC
 
 
By:  /s/ Gordon P. Williams, Jr. 
Name: Gordon P. Williams, Jr.
Title: Manager
 
 


 
 
 
 
 
 
 
[Lingo Non-Solicitation Agreement]
 
 
